IRVING R. KAUFMAN, Chief Judge
(with whom TIMBERS, Circuit Judge, joins) concurring:
I concur fully in the splendid opinion of Judge Timbers. I wish simply to underscore one salient fact.
The corollary of the doctrine of exhaustion of administrative remedies is the precept that judicial review of final agency *583action is always available. Any party who is aggrieved by disciplinary action taken by the Securities and Exchange Commission may file a petition in the Court of Appeals to set aside or modify its order. See 15 U.S.C. § 78y; Kivitz v. SEC, 154 U.S.App. D.C. 372, 475 F.2d 956 (1973).
To be sure, the initial responsibility for finding facts and reaching a decision rests with the administrative agency. And, given the deference properly accorded expertise in this field, the Commission’s findings and choice of sanctions will often be upheld on review. See, e. g., Sinclair v. SEC, 444 F.2d 399, 402 (2d Cir. 1971) (per curiam) (discipline of order clerk employed by broker-dealer); Gross v. SEC, 418 F.2d 103 (2d Cir. 1969) (discipline of vice president of broker-dealer).
“The appellate process, though,” as I had occasion to observe recently, “is hardly a toothless animal; it is able to excise not only error but also bias, impropriety, irrationality, and abuse of discretion.” Kaufman, Chilling Judicial Independence, 88 Yale L.J. 681, 707 (1979). In the context of SEC disciplinary proceedings, the courts have not remained idle when an examination of the record as a whole fails to support the Commission’s findings, see, e. g., Buchman v. SEC, 553 F.2d 816, 820 (2d Cir. 1977); Kivitz v. SEC, supra, 475 F.2d at 961, or when the sanctions imposed are adjudged to have been too severe. See Arthur Upper Corp. v. SEC, 547 F.2d 171, 183-85 (2d Cir. 1976), cert. denied, 434 U.S. 1009, 98 S.Ct. 719, 54 L.Ed.2d 752 (1978). And it follows naturally that if sanctions are unjustifiably extensive in scope — e. g., embracing every partner despite the isolated transgressions of a few — the corrective process of judicial review may be called into play.1
Our opinion today affirms the ability of the SEC to ensure that the professionals who practice before it — on whose probity the viability of the regulatory process depends — meet the highest ethical standards. The assertion of that authority is consistent with the underlying purposes of the securities laws, and manifests the wisdom of the congressional decision to vest wide rulemak-ing authority in the Commission. But in recognition that any power may be misused, dispassionate panels of Article III judges stand ready to correct the occasional excesses and errors that are an inevitable part of the administrative process.

. I do not, of course, intend to intimate any views concerning the merits of the case before us; indeed, on the record we have, it would be impossible to hazard so much as a guess.